UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 10, 2012 CLEAN WIND ENERGY TOWER, INC. (Exact name of registrant as specified in its charter) Nevada 000-53035 82-6008752 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1997 Annapolis Exchange Pkwy., Suite 300, Annapolis, Maryland21401 (Address of principal executive offices) (zip code) (410) 972-4713 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events- Press Release -Letter to Shareholders of Record On February 10, 2012, Clean Wind Energy Tower, Inc. released a press release disclosing that it had sent a Letter to Shareholders ofRecord. Item 9.01Financial Statements and Exhibits Exhibit Number Description Press Release dated February 10, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Clean Wind Energy Tower, Inc. Dated:February 10, 2012 By: /s/ Ronald W. Pickett Ronald W. Pickett Presidentand CEO
